Citation Nr: 0404142	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.

This appeal before the Board of Veterans' Appeals (Board) is 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Los Angeles, 
California.  In May 2003, a hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The veteran claims that he suffered an in-service injury to 
his coccyx when he fell from a bus.  He admits that he never 
sought treatment for a back injury or complaint of back pain 
during his active service.  He says he controlled the pain by 
taking Tylenol or Motrin.  The veteran maintains that he has 
suffered from low back pain since that time.  

VA and non-VA medical records show that the veteran has been 
followed for complaints of low back pain since 1995.  X-rays 
taken at the West Los Angeles (LA) VA Medical Center (VAMC) 
in October 1995 show bilateral L5 spondylosis, without 
evidence of spondylolisthesis, and minimal degenerative disc 
disease at L3-L4.  

In a letter dated in May 2003, the veteran's treating VA 
physician diagnosed the veteran as having chronic low back 
pain.  He believed a bilateral L5 pars defect could be an 
explanation for the low back pain.  He indicated that 
spondylosis had been attributed to single traumatic episodes 
as well as repeated trauma.  In this regard, the physician 
opined that the veteran's history of suffering a trauma to 
his coccyx in service could "very well provide an etiology" 
of his chronic low back pain.

Although it is helpful, the probative value of the May 2003 
medical opinion is significantly diminished due to the fact 
that there is no indication that the physician had the 
opportunity to review the veteran's entire medical file, to 
include his service medical records.  The Board therefore 
finds that a VA orthopedic examination is needed in order to 
further explore the etiology of the veteran's current low 
back disability.

Finally, the RO's attention is directed to review the appeal 
to ensure that the appellant received adequate notice of the 
VCAA and a reasonable opportunity to respond to that notice.

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess records 
not already associated with the claims 
folder, pertaining to post-service 
treatment or evaluation of him for low 
back pain.  The RO should then take the 
necessary steps to obtain available 
copies of all indicated records.

2.  The RO should also request the 
veteran to submit any additional medical 
evidence of a causal relationship between 
his current disability of the low back 
and his active service.  The veteran 
should also be asked to submit any and 
all evidence demonstrating post-service 
continuity of symptomatology of this low 
back condition - evidence documenting the 
veteran's treatment for low back pain on 
a consistent basis since service 
discharge.

3.  After the above has been completed, 
to the extent possible, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), is completed.  In particular, the 
RO should ensure that all notice 
obligations have been fully satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), as well as 
38 C.F.R. § 3.159 (2003).

4.  Next, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present disability of the low 
back.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's low back, as to whether it is 
at least as likely as not that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed must also be provided.

5.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2002 Statement of the Case and discussion 
of all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


